SHEPARD, Chief Justice,
dissenting.
It is my view that the only issue which need be addressed is whether the Industrial Commission erred in denying appellant Melody’s Kitchen a hearing before the Commission, and I conclude that the Commission erred in denying such a hearing. It is further my view that the Industrial Commission merely placed its approval upon the administrative proceedings and decision of the Department of Employment. The appearance of essential fairness to the parties is of significance, and no sufficient reason has been articulated for a denial of a hearing before the Industrial Commission.
Hence, I would reverse and remand to the Industrial Commission with directions that a hearing be held.